EXHIBIT 32.1 SECTION 1350 CERTIFICATION In connection with the Quarterly Report of Law Enforcement Associates Corporation (the “Company”) on Form 10-Q for the quarter ended December 31,2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Daniel Reardon, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge and belief: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: February 22, 2011 By: /s/Daniel Reardon President and Principal Accounting Officer
